*23OPINION.
In our opinion there is no error in the judgment of the court below. Every fact attested by the witness in this case might be true, and yet the defendant might have been driven from her home by the plaintiff, or at least, she might have left it with his consent.
In accordance with the rule announced in McGown vs. McGown, (52 Tex. 567,) the plaintiff should have produced at least some reasonable measure of proof, that he “neither caused, nor procured, nor consented to the separation.”
The plaintiff’s evidence falls far short of this. The judgment should be affirmed.
Report of commissioners Of appeals adopted and the judgment affirmed.
Opinion by
Delaney, Commissioner,
adopted.